NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         JUL 21 2015
                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




 SUSAN BURNAROOS,                                   No. 13-35952

         Plaintiff - Appellant,                     D.C. No. 2:12-cv-03073-JTR

   v.
                                                    MEMORANDUM*
 CAROLYN W. COLVIN, Commissioner of
 Social Security,

         Defendant - Appellee.

                      Appeal from the United States District Court
                         for the Eastern District of Washington
                    John Tyler Rodgers, Magistrate Judge, Presiding

                                  Submitted July 10, 2015**
                                    Seattle, Washington

Before: NGUYEN and FRIEDLAND, Circuit Judges and ZOUHARY,*** District
Judge.

        Susan Burnaroos appeals the district court’s affirmance of the


              *
                   This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
              **
                   The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
              ***
                   The Honorable Jack Zouhary, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
                                             1
Commissioner’s denial of Social Security and Supplemental Security Income

disability benefits. We review the district court’s order de novo and the

Commissioner’s denial of benefits for substantial evidence. Molina v. Astrue, 674

F.3d 1104, 1110 (9th Cir. 2012). We affirm.

      1. The Administrative Law Judge (“ALJ”) gave germane reasons for

disregarding the Mental Medical Source Statement of Nina Rapisarda, M.S.W. See

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010). Substantial

evidence supported the ALJ’s conclusions that Burnaroos’s condition improved

during 2009 and 2010, and that her complaints about agoraphobia and paranoia

symptoms resolved over time and were inconsistent with her activities of daily

living.

      2. The ALJ did not fail to consider evidence from Shahm Martini, M.D., Jay

Toews, Ed.D., Billy Nordyke, D.O., and Sandra Birdlebough, A.R.N.P. The ALJ

specifically considered and cited the documents containing their opinions, and

discussed Nordyke and Birdlebough’s documents at length.

      3. The ALJ provided specific, clear and convincing reasons for disbelieving

Burnaroos’s statements regarding the intensity of her symptoms. See Molina, 674

F.3d at 1112. Burnaroos’s symptoms improved with treatment, and her daily living

activities were inconsistent with her statements about symptom intensity. See id. at

1112-13. Because the ALJ’s reasons were supported by the record, any other error

                                          2
by the ALJ with respect to Burnaroos’s credibility was harmless. See Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008).

      4. Although the ALJ incorrectly concluded that there was no record support

for a diagnosis of ADHD, this error was harmless because substantial evidence

supported the ALJ’s conclusion that Burnaroos’s ADHD was not a severe

impairment. Specifically, Dr. Klein testified that the medical record was not

consistent with a diagnosis of ADHD, and the ALJ could reasonably conclude that

Burnaroos’s decision to not take ADHD medications for a period of time suggests

her symptoms were not severe. Cf. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008) (concluding that a claimant’s decision to stop taking medicine undercut

his testimony that his condition was debilitating).

      5. The ALJ did not err in concluding that Burnaroos can do work she did in

the past as a housekeeper and fast food worker. Burnaroos’s time as a housekeeper

was past relevant work because it occurred during the last 15 years, was substantial

gainful activity, and lasted long enough for her to learn to do it. See 20 C.F.R. §

404.1560(b)(1). There was also no error in the hypothetical that the ALJ posed to

the vocational expert, which adequately addressed Burnaroos’s difficulties

interacting with the general public and responding to supervisors. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005) (stating that an ALJ’s hypothetical

must contain the limitations that an ALJ finds credible and supported by substantial

                                          3
evidence).

      AFFIRMED.




                  4